Citation Nr: 0410494	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  00-22 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for skin cancer due to 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from August 1944 to 
July 1946 and from May 1948 to February 1950. 

This case comes before the Board of Veterans Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Roanoke, VA (RO).  

A motion to advance this case on the Board's docket, which is 
dated March 29, 2004, was granted by the Board on April 14, 2004 
for good cause shown, due to the veteran's terminal cancer, under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2003).  

The issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD) is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  


FINDING OF FACT

In August 2003, prior to the promulgation of a decision in the 
appeal, the veteran withdrew his appeal as to the issues of 
entitlement to service connection for bilateral hearing loss and 
for skin cancer due to exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran for the issues of entitlement to service connection for 
bilateral hearing loss and for skin cancer due to exposure to 
ionizing radiation have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision dated in January 2000, the issues of 
entitlement to service connection for bilateral hearing loss and 
for skin cancer due to exposure to ionizing radiation were denied.  
The veteran perfected an appeal in October 2000 as to these 
issues.  However, in testimony before the Board in August 2003, 
and in a written statement dated in August 2003, the veteran 
stated that he wished to withdraw his appeal as to the issues of 
entitlement to service connection for bilateral hearing loss and 
for skin cancer due to exposure to ionizing radiation.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the determination 
being appealed.  A substantive appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b).  Withdrawal may be made by the appellant or by 
his authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).

With regard to the issues of entitlement to service connection for 
bilateral hearing loss and for skin cancer due to exposure to 
ionizing radiation, prior to the promulgation of a decision by the 
Board, the veteran indicated that he wished to withdraw his 
appeal.  As a result, no allegation of error of fact or law 
remains before the Board for consideration with regard to the 
issues of entitlement to service connection for bilateral hearing 
loss and for skin cancer due to exposure to ionizing radiation.  
As such, the Board finds that the veteran has withdrawn his claim 
as to these issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issues of entitlement 
to service connection for bilateral hearing loss and for skin 
cancer due to exposure to ionizing radiation, and they are 
dismissed.


ORDER

The claims of entitlement to service connection for bilateral 
hearing loss and for skin cancer due to exposure to ionizing 
radiation are dismissed.  


REMAND

Service connection for PTSD requires medical evidence establishing 
a diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 C.F.R. § 
3.304(f) (2003).

With regard to the second PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on whether it 
can be determined that the veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2003).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat with 
the enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence and 
no further development or corroborative evidence will be 
necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not related to 
combat, a veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the record 
must contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or statements as 
to the occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).
The Board notes that the claims files contain recent diagnoses of 
PTSD, including a September 2000 diagnosis that appears to be 
related to incidents in service, including seeing dead bodies.  
However, there is no evidence that the veteran "engaged in combat 
with the enemy" and no credible supporting evidence that a 
stressor actually occurred.  Although the veteran testified at his 
August 2003 hearing before the Board on his service stressors, 
primarily being involved in recovering dead bodies that had 
drowned in June 1948 while aboard the "Three Deuces" and seeing a 
chief bosun's mate swept overboard later in service, his testimony 
alone is insufficient to verify a stressor and there has not been 
an adequate attempt to verify his service stressors.  
Consequently, although the Board is aware of the veteran's 
terminal illness and the need for expeditious adjudication of this 
claim, service connection for PTSD cannot be grant based on the 
evidence currently on file.  Therefore, the Board finds that this 
case needs to be remanded for possible stressor verification.  

Accordingly, this case is remanded for the following:

1.  The claims file must be reviewed to ensure that any 
notification and development action required by the VCAA is 
completed.  In particular, the notification requirements and 
development procedures set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with and satisfied.  

2.  The veteran's complete service personnel records should be 
obtained and associated with the claims folders.

3.  The veteran should also be requested to provide a written 
statement on his service stressors involving retrieving dead 
bodies and also seeing a chief bosun's mate swept overboard, which 
should include as much information as possible about the 
incidents, including the specific date of the incident, the vessel 
involved, the location at which it occurred, and any individual 
names of people killed, if known.  

4.  After the above, the RO should attempt to obtain the daily 
ship's logs for both incidents, if the ship name and approximate 
date of the incident have been adequately identified.  Logs for 
the month specified for each incident should be obtained.

5.  Whether or not the additional information is obtained, the RO 
should review the file and prepare a summary of all the claimed 
stressors.  This summary must be prepared whether or not the 
veteran provides an additional statement, as requested above.  
This summary and a copy of the veteran's DD 214 and all associated 
service documents should be sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia  22150.  The USASCRUR should be provided 
with a copy of any information obtained above, and should be 
requested to provide any additional information that might 
corroborate the veteran's alleged stressors.

6.  After completing the above, and following any other 
appropriate development, the RO should reconsider the issue of 
entitlement to service connection for PTSD.  If the determination 
remains adverse to the veteran, he and his representative should 
be provided a Supplemental Statement of the Case that includes a 
summary of additional evidence submitted and the reasons for the 
decision.  They should be afforded the applicable time to respond.  
The case should then be returned to the Board for appellate 
review.

No action is required by the veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS TERMINALLY ILL AND 
THIS CASE HAS BEEN ADVANCED ON THE DOCKET.  Hence, this claim must 
be afforded expeditious treatment by the RO.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) 
(Historical and Statutory Notes); see M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



